       Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 1 of 26



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHERIDAN AND MURRAY, LLC and                  :
THOMAS W. SHERIDAN,                           :       Civ. A. No. 19-467 (RBS)
                                              :
               Plaintiffs,                    :
                                              :
       v.                                     :
                                              :
ROBERTS AND ROBERTS, and                      :
RANDELL C. ROBERTS,                           :
                                              :
               Defendants.                    :

        SECOND AMENDED DECLARATION OF RANDELL C. ROBERTS
                           IN SUPPORT OF
                   DEFENDANTS’ MOTION TO DISMISS
      FOR LACK OF PERSONAL JURISDICTION OR, IN THE ALTERNATIVE,
     MOTION TO TRANSFER VENUE TO THE EASTERN DISTRICT OF TEXAS


       I, Randell C. Roberts, hereby submit this Second Amended Declaration, pursuant to 28

U.S.C. §1746, and in support of Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction

Or, In the Alternative, Motion to Transfer Venue to the Eastern District of Texas, and declare as

follows:

       1.      I am one of the defendants in this civil action.

       2.      I am also a citizen of Texas and I reside in Tyler, Texas, which is within the area

where the United States District Court for the Eastern District of Texas sits.

       3.      I have been an attorney licensed to practice law in Texas since 1979. I am also

certified in Personal Injury Trial Law by the Texas Board of Legal Specialization. I am also

admitted to practice law before the United States District Court for the Eastern District of Texas,

the United States Fifth Circuit Court of Appeals, and the United States Supreme Court.
       Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 2 of 26



       4.     I have practiced personal injury law for nearly 40 years. During my professional

career, I have been recognized in Time, Newsweek, Ladies Home Journal, and The Texas

Lawyer as well as on CNN and NBC’s “Dateline” for my role in uncovering the documents

that led to the recall of the Firestone Radial ATX and Wilderness lines of tires. My case against

Firestone was featured in McGraw-Hill’s college textbook on corporate crime entitled

Criminology and the Criminal Justice System. Because of my role in other noteworthy personal

injury cases, I have more recently been invited to appear on “Fox & Friends,” ABC’s “Good

Morning America,” CNN’s “American Morning,” MSNBC, Fox Business News, “Geraldo at

Large,” and CNBC. I have also been consulted on legal issues by The Wall Street Journal,

USA Today, Business Week, Bloomberg News, and The Associated Press.


       5.     I have also been a frequent lecturer at advanced personal injury seminars. I have

spoken at the “Stalwarts’ Hall of Fame” at the annual convention of the American Association

for Justice as well as at their annual “Weekend With the Stars” program. I have written

numerous papers and spoken on such topics as products liability and investigating major

personal injury claims. I was one of only 16 trial attorneys in the nation to have earned the

“Advanced Studies in Trial Advocacy” award from the National College of Advocacy.


       6.     I have been admitted pro hac vice to serve as lead counsel for plaintiffs in

personal injury cases in state and federal courts in other states, but never in Pennsylvania.


       7.     I am also the founding shareholder and Managing Attorney of The Roberts Law

Firm, A Professional Corporation d/b/a Roberts & Roberts, A Professional Corporation.




                                                2
        Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 3 of 26



       8.       Roberts & Roberts, A Professional Corporation is a Texas professional corporation

that was incorporated under Texas law in 1982.


       9.       The principal place of business of Roberts & Roberts is located at 118 West Fourth

Street, Tyler, Texas 75701. This location is within the area where the United States District Court

for the Eastern District of Texas sits.


       10.      Roberts & Roberts has two satellite offices located in Dallas and Longview, Texas.

These satellite offices are within approximately 100 miles of our principal office in Tyler. Roberts

& Roberts has no other offices in Texas or elsewhere.


       11.      I make this Declaration on behalf of myself and on behalf of Roberts & Roberts

(“my law firm”).


       12.      Neither I nor any attorney employed by my law firm is licensed to practice law in

Pennsylvania.


       13.      Neither I nor any attorney employed by my law firm has ever appeared before a

Pennsylvania court in a pro hac vice role or otherwise.


       14.      Neither I nor any attorney employed by my law firm has ever participated in any

legal proceedings in Pennsylvania, including depositions.


       15.      Neither I nor any attorney employed by my law firm has ever performed any legal

services in Pennsylvania.


       16.      Neither I nor any attorney employed by my law firm has ever represented a

Pennsylvania resident.



                                                 3
       Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 4 of 26



       17.      My law firm has never been incorporated in Pennsylvania, registered to do business

in Pennsylvania, or licensed to practice law in Pennsylvania.


       18.      Neither I nor my law firm have ever owned, leased, or used land or real property in

Pennsylvania.


       19.      Neither I nor my law firm have ever submitted a tax return to or paid any property

or income taxes to the Commonwealth of Pennsylvania or any city or county located in the

Commonwealth of Pennsylvania.


       20.      My law firm has never submitted any administrative reports to any agency or

department of the Commonwealth of Pennsylvania.


       21.      Neither I nor my law firm have any agents, employees, or representatives located

in Pennsylvania, including any agent for service of process in Pennsylvania.


       22.      Neither I nor my law firm have ever had any bank accounts in Pennsylvania.


       23.      Neither I nor my law firm have ever had a telephone listing or address in

Pennsylvania.


       24.      Neither I nor my law firm have ever advertised or solicited business of any type in

Pennsylvania.


       25.      Neither I nor my law firm have ever conducted business of any type in

Pennsylvania.


       26.      Neither I nor my law firm regularly purchase products or supplies within

Pennsylvania for use in our business.


                                                 4
        Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 5 of 26



       27.     James and Kay Burgess are citizens and residents of Texas. Their permanent

residence is in Mabank, Texas, which is in the county adjoining the county in which my law firm’s

principal office is located. Their permanent residence is also within the area where the United

States District Court for the Eastern District of Texas sits.


       28.     James Burgess was severely injured while working for Patterson-UTI Drilling

Company LLC on December 14, 2012. Patterson-UTI Drilling Company LLC is a Texas Limited

Liability Company. Patterson-UTI Drilling Company LLC has offices within the area where the

United States District Court for the Eastern District of Texas sits.


       29.     James Burgess was injured on a drilling rig in Pennsylvania when a light fixture

fell on his head. He was injured while working with a drilling crew employed by Patterson-UTI

Drilling Company LLC. The rig manager and a number of the drilling crew, who were witnesses

to this occurrence, reside in Texas.


       30.     As a result of this accident, James Burgess was rendered a quadriplegic. He

remains hospitalized in a facility in Tyler, Texas. This facility, which is where James Burgess

stays and Kay Burgess spends her days, is within the area where the United States District Court

for the Eastern District of Texas sits.


       31.     In early spring of 2013, James and Kay Burgess each retained my as well as my

law firm’s services to represent them in their personal injury claims resulting from this accident.

My law firm’s contracts with each of them (Exhibit A) were accepted and fully executed in Texas.

Neither of these contracts have ever been terminated or disavowed by any party to those contracts.

My law firm’s employment contracts with James and Kay Burgess were drafted in accordance




                                                  5
        Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 6 of 26



with the Texas Disciplinary Rules of Professional Conduct, the Texas Government Code, and

Texas law. I expected these employment contracts to be governed by Texas law.


       32.     James Burgess’s employer, Patterson-UTI Drilling Company LLC, refused to

cooperate with my law firm’s investigation into this accident. In the spring of 2013, I filed a

lawsuit against the employer in Van Zandt County, Texas, to compel the discovery of information

about how and why this accident occurred. This was the only lawsuit that either I or my law firm

ever filed on behalf of James and Kay Burgess and it was styled No. CV04893; James Burgess v.

Patterson-UTI Drilling Company LLC; County Court at Law; Van Zandt County, Texas. During

2013, my law firm or I obtained a court order compelling Patterson-UTI Drilling Company LLC

to produce relevant documents, deposed its corporate representative, interviewed witnesses, and

reviewed relevant documents. These legal proceedings all occurred within the area where the

United States District Court for the Eastern District of Texas sits.


       33.     James Burgess’s employer, Patterson-UTI Drilling Company LLC, is a Texas

limited liability company. In connection with the lawsuit I filed against this employer in Texas, I

employed multiple investigators, one of whom was in Pennsylvania, to interview witnesses. I also

wrote to various federal and state agencies, including Pennsylvania agencies, requesting relevant

records. This investigation was in furtherance of the claims my law firm was investigating in the

lawsuit we had filed against the employer in Texas. Neither I nor my law firm ever hired anyone

to travel from Texas to Pennsylvania to conduct any aspect of our investigation.


       34.     When I filed the lawsuit against the employer in Texas, the medical prognosis for

James Burgess was poor. Had James Burgess not survived his catastrophic injury, his heirs would

have been able to proceed with a claim for punitive damages against the employer. By October of


                                                  6
        Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 7 of 26



2013, however, the medical prognosis for James Burgess had improved and I dismissed the lawsuit

against the employer. I dismissed this lawsuit because James Burgess was covered by workers’

compensation insurance at the time of this accident, and Texas law prohibits him or his heirs from

seeking monetary damages from his employer in such circumstances.


       35.     My investigation indicated that at least Clark Electrical Contractors, Inc., which

installed the light fixture on the drilling rig, might have some liability for James and Kay Burgess’s

damages. Clark Electrical Contractors, Inc. appeared to only have $2,000,000.00 in liability

insurance coverage, however, and the workers’ compensation lien on any settlement would exceed

$2,000,000.00. The workers’ compensation carrier also advised me that it would not consider

reducing its lien so that James and Kay Burgess could share in any settlement obtained from a third

party, including Clark Electrical Contractors, Inc.


       36.     In October of 2013, I attended an American Association for Justice seminar in

Napa, California, entitled “2013 Refocus Seminar with Rodney Jew: It’s All About the Optics.”

In an apparent effort to market his law practice to attorneys around the country attending that

seminar, Thomas W. Sheridan of Sheridan and Murray, LLC gave a presentation at that seminar.

It was at this seminar in Napa, California, that I first met Mr. Sheridan who is a plaintiff in this

civil action filed against me. I never met Mr. Sheridan in person again after that seminar.


       37.     After his presentation, Mr. Sheridan invited questions from the audience. I was one

of the attendees who did ask Mr. Sheridan as well as the other speakers about aspects of their

presentations. Since Mr. Sheridan was from Pennsylvania, I asked him during our conversation if

he was aware of any way under Pennsylvania law I could get the workers’ compensation insurance

carrier to allow James Burgess to receive a portion of a settlement that would be smaller than the


                                                  7
           Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 8 of 26



workers’ compensation lien. Mr. Sheridan asked me a number of questions about James Burgess’s

accident that were beyond the scope of my question to him. Mr. Sheridan then informed me that

there might be causes of action for James Burgess against third parties under Pennsylvania law

that might not be available to James Burgess under Texas law. Mr. Sheridan also informed me

that Pennsylvania law might provide more leverage for getting a lien reduction from the workers’

compensation insurance carrier than Texas law.


           38.   My conversation with Mr. Sheridan lasted less than ten minutes. At the conclusion

of our conversation, he made a note of my name and invited me to contact him if I needed any

help with James Burgess’s case.


           39.   When I left the seminar in Napa, California, I had no further plans to contact Mr.

Sheridan.


           40.   I had no further contact with Mr. Sheridan until approximately six weeks later on

November 15, 2013. On November 15, 2013. I received an unsolicited email (Exhibit B) at my

office in Tyler, Texas, from Mr. Sheridan. His email invited me to call him to discuss James

Burgess’s case with him further or to email him any further information that I might like for him

to review to identify other avenues of recovery for James Burgess.


           41.   In December of 2013, I accepted Mr. Sheridan’s invitation to provide him with

more information about James Burgess’s accident. These file materials were forwarded to Mr.

Sheridan at his request and more than one year before the expiration of the statute of limitations

on December 14, 2014. After reviewing the information he had requested from me, Mr. Sheridan

sent me an email on February 7, 2014 (Exhibit C) stating that he would like to investigate the case

further.


                                                  8
           Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 9 of 26



           42.      On September 10, 2014, Mr. Sheridan and I spoke by telephone. I was in my office

in Tyler, Texas. In that conference, Mr. Sheridan offered to divide between our firms the attorney’s

fee earned in the representation of James and Kay Burgess, if these clients and I agreed to his

undertaking their representation. Mr. Sheridan specifically offered in that conversation to pay my

law firm 40% of the gross attorney fees earned in the representation of James and Kay Burgess. It

was my understanding that Mr. Sheridan was offering to pay a 40% referral fee because my law

firm had performed more than the customary amount of work necessary to earn the customary one-

third (1/3) referral fee. I accepted Mr. Sheridan’s offer in that telephone conference in my office

on September 10, 2014. We concluded that telephone conference with the understanding that I

would refer James and Kay Burgess’s claims to his law firm for further prosecution with their

consent.


           43.      The next day, September 11, 2014, Mr. Sheridan sent an email (Exhibit D) to me

at my office in Tyler, Texas stating: “I have attached a letter to you acknowledging your referral

of these matters to me and my firm and our commitment to pay you a 40% referral fee.” Attached

to that email was a letter (Exhibit E) from Mr. Sheridan, which was addressed to me at my office

in Tyler, Texas, and also dated September 11, 2014, which stated: “This letter will also confirm

that our firm will pay you a referral fee in the amount of forty percent (40%) of the gross attorney’s

fee recovered by Sheridan & Murray for its representation of both Mr. & Mrs. Burgess.”


           44.      Contrary to the express representations of Plaintiffs Sheridan and Murray, LLC and

Thomas W. Sheridan to the Court,1 there was no oral agreement made on September 10, 2014, that

my law firm would only be paid “a referral fee in the amount of forty percent (40%) of any fee



1
    See Paragraph No. 14 of Plaintiffs’ Complaint for Declaratory Relief [Docket No. 1].

                                                           9
          Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 10 of 26



that Sheridan and Murray realized from any recoveries made against Clark Electric.” Moreover,

there was no agreement that this “referral fee specifically excluded any fees Sheridan and Murray

realized from recoveries made against defendants other than Clark Electric.” Furthermore, Mr.

Sheridan’s referral confirmation letter of September 11, 2014, did not “mistakenly and

incorrectly”2 state that my law firm was entitled to forty percent (40%) of all the gross attorney’s

fee recovered by Sheridan and Murray. Instead, Mr. Sheridan’s email forwarding his letter of

September 11, 2014, and that letter affirmed his commitment to pay a 40% referral fee (Exhibits

D & E).


           45.      Contrary to the express representations of Plaintiffs Sheridan and Murray, LLC and

Thomas W. Sheridan to the Court that Mr. Sheridan’s letter of September 11, 2014, was never

signed by Mr. Sheridan,3 it was electronically signed by Mr. Sheridan (Exhibit E). More

importantly, this letter was attached to an email Mr. Sheridan sent to me on September 11, 2014,

(Exhibit D) in which Mr. Sheridan personally wrote:                        “I have attached a letter to you

acknowledging the referral of these matters to me and my firm and our commitment to pay you a

40% referral fee.”


            46.     Also attached to Mr. Sheridan’s email of September 11, 2014, were employment

contracts (Exhibit F), which Mr. Sheridan instructed me to have James and Kay Burgess execute

in Texas and return to Mr. Sheridan. These contracts were drafted by Mr. Sheridan’s law firm,

Sheridan and Murray LLC, and they each identified James and Kay Burgess as having an address

of “160 VZ CR 2724, Mabank, Texas 75147.” This address is within the area where the United

States District Court for the Eastern District of Texas sits.


2
    See Paragraph No. 15 of Plaintiffs’ Complaint for Declaratory Relief [Docket No. 1].
3
    See Paragraph No. 16 of Plaintiffs’ Complaint for Declaratory Relief [Docket No. 1].

                                                          10
       Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 11 of 26



       47.     In accordance with Mr. Sheridan’s instructions, I explained Mr. Sheridan’s

contracts to James and Kay Burgess. These contracts, which did not require a signature from Mr.

Sheridan, were accepted and fully executed by James and Kay Burgess (Exhibit F) in the Eastern

District of Texas.


       48.     Before James and Kay Burgess accepted and fully executed Mr. Sheridan’s

employment contracts, I explained to them the terms of the referral agreement between me and

Mr. Sheridan, including the division of the attorney’s fee. An investigator, Blane Carrifee, was

present when I explained the terms of the referral agreement to James and Kay Burgess. These

witnesses to the terms of the original referral agreement, James Burgess, Kay Burgess, and Blane

Carrifee, all reside within the Eastern District of Texas.


       49.     After I explained the terms of the referral agreement to James and Kay Burgess,

they each executed a Consent to Refer (Exhibit G).           These documents confirmed their

understanding of the referral agreement, their consent to the referral agreement, and their

agreement that my law firm would receive 40% of the total attorney’s fee and that Sheridan &

Murray would receive 60% of the total attorney’s fee.        Like my law firm’s original two

employment contracts with James and Kay Burgess and Mr. Sheridan’s two employment contracts

with James and Kay Burgess, these two Consents to Refer were accepted and fully executed in the

Eastern District of Texas. These Consents to Refer have never been terminated or disavowed by

any party to them.


       50.     James and Kay Burgess’s Consents to Refer, each of which affirmed my law firm’s

right to 40% of the total attorney’s fee, were sent to Mr. Sheridan along with his executed

employment contracts in September of 2014. Until the Plaintiffs’ Complaint for Declaratory


                                                 11
       Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 12 of 26



Relief was filed against me in 2019, Mr. Sheridan never suggested that these Consents to Refer

did not accurately reflect our original referral agreement after he received them.


       51.     The Consents to Refer that I provided to Mr. Sheridan for each client, and which

provided for my law firm to receive 40% of the total attorney’s fee, is a document which I am

required under the Texas Disciplinary Rules of Professional Conduct to have my clients execute

before referring them to another attorney. I expected these Consents to Refer to be governed by

the Texas Disciplinary Rules of Professional Conduct and Texas law.


       52.     The referral agreement that Mr. Sheridan and I entered into on September 10, 2014,

did not include a choice of law or forum selection provision and Mr. Sheridan did not raise either

of those issues with me during our negotiations. I expected the six written contracts or agreements

(Exhibits A, F, and G), which addressed the attorney’s fee and their division between the law firms

and the clients, would be governed by Texas law and that any legal dispute over their interpretation

or enforceability would be decided in a Texas forum.


       53.     In referring James and Kay Burgess to Mr. Sheridan, I made the choice not to

appear pro hac vice and file their lawsuit in a federal or state court in Pennsylvania. I made that

decision because I was heavily involved at that time in some toxic tort litigation in the Eastern

District of Texas and I did not want to undertake the responsibility of familiarizing myself with

Pennsylvania law or performing all of the other requirements for properly providing legal services

in Pennsylvania.


       54.     When I referred James and Kay Burgess to Mr. Sheridan, I anticipated that Mr.

Sheridan would probably file their lawsuit against a number of potential defendants including

Clark Electrical Contractors, Inc. I did not, however, know the identity of most of these defendants


                                                12
        Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 13 of 26



or the legal theories of liability under Pennsylvania law that Mr. Sheridan might allege against

them.


        55.      Mr. Sheridan eventually filed a lawsuit on behalf of James and Kay Burgess. Mr.

Sheridan did not consult with me as to where the lawsuit would be filed4 or who would be named

as defendants in the lawsuit. Only recently have I learned that Mr. Sheridan actually filed two

lawsuits on behalf of James and Kay Burgess,5 although I do not understand why the second

lawsuit was filed.       Other than identifying Clark Electrical Contractors, Inc. as a potential

defendant, I did not offer any advice or attempt to exercise any control over who should be named

as a defendant in the lawsuit or where the lawsuit should be filed.


        56. Neither I, my law firm, nor any attorney employed by my law firm was ever listed as

counsel for James and Kay Burgess in either lawsuit that Mr. Sheridan and his law firm filed on

behalf of James and Kay Burgess in Pennsylvania.


        57.      Neither I nor any attorney employed by my law firm ever appeared before any court

or participated in any legal proceedings in either lawsuit that Mr. Sheridan and his law firm filed

on behalf of James and Kay Burgess.


        58.      Neither I nor any member of my law firm ever traveled to or performed any legal

services in Pennsylvania in furtherance of either lawsuit that Mr. Sheridan and his law firm filed

on behalf of James and Kay Burgess.




4
 Most of the companies that were named in the lawsuit appear to be incorporated outside of Pennsylvania.
5
  See No. 1412-01813; James Burgess, et al. v. Clark Electrical Contractors, Inc., et al., Court of Common Pleas,
Philadelphia County, PA; and No. 1412-01798; James Burgess, et al. v. Patterson-UTI, et al., Court of Common Pleas,
Philadelphia County, PA.

                                                        13
       Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 14 of 26



       59.     On the afternoon of February 7, 2018, Mr. Sheridan called me at my office in Tyler,

Texas. I had just returned to my office that afternoon, after being out of town on business for two

days. I was catching up on work when we spoke that afternoon. Mr. Sheridan gave me a brief and

pessimistic status report on the lawsuit he had filed. He then told me the lawsuit would require a

great deal of more time and expense if it was to go forward. He told me that the attorneys that he

was working with had requested that he call me to ask if I would reduce my 40% referral fee so

that James and Kay Burgess would continue to have an economically viable lawsuit for them to

pursue. He asked me if I would agree to cap my law firm’s fee at 40% of the attorney’s fee

recovered against Clark Electrical Contractors, Inc. I agreed to Mr. Sheridan’s request, and I told

him that I would be happy to do anything else that I could to help James and Kay Burgess get a

settlement in their case. This telephone conference on February 7, 2018, lasted less than ten

minutes.


       60.     There was no discussion in that telephone conference on February 7, 2018, about

the accuracy of the referral agreement described in Mr. Sheridan’s letter to me of September 11,

2014, (Exhibit D) and in his email of that same day (Exhibit E). If Mr. Sheridan had suggested in

that telephone conference that his letter and email of September 11, 2014 did not accurately reflect

our referral agreement, I would have strongly objected and contradicted him. If Mr. Sheridan had

suggested in that telephone conference that I had originally agreed that my law firm would only

receive 40% of the attorney fees recovered from only one of many defendants, I would have

strongly objected and contradicted him. More importantly, I would not have agreed to change our

referral agreement based on any suggestion that there was a misunderstanding as to our original

referral agreement.   I only agreed to change our referral agreement because Mr. Sheridan

represented to me that a change was necessary for James and Kay Burgess to continue to have an


                                                14
        Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 15 of 26



economically viable lawsuit. I would not have agreed to change our referral agreement because

Mr. Sheridan now thought that this change would be a more appropriate division between our law

firms of the attorney’s fee.


         61.      Several hours after my telephone conference with Mr. Sheridan on February 7,

2018, I received a lengthy email from Mr. Sheridan (Exhibit H) that essentially asked me to

confirm that my law firm’s referral fee would now be capped at 40% of the attorney’s fee recovered

from Clark Electrical Contractors, Inc. for a maximum referral fee of $320,000.00. I was working

late that night, but I took time to briefly read Mr. Sheridan’s email. I did not agree with all of the

statements made by Mr. Sheridan in that email or understand why they were included.

Nonetheless, the email correctly stated that I had agreed to a maximum referral fee of $320,000.00,

so I confirmed the email for Mr. Sheridan at 8:40 p.m. that night and wished him “good luck” in

helping James and Kay Burgess.


         62.      Approximately eight months later, in October of 2018, Mr. Sheridan and his law

firm reportedly settled James and Kay Burgess’s claims for $44,000,000.00.6


         63.      I have since learned that Mr. Sheridan personally came to Texas and engaged in a

course of conduct in Texas that kept me as uninformed as possible about the lawsuit he had filed

for James and Kay Burgess. For example, Mr. Sheridan came to Tyler, Texas, and met with James

and Kay Burgess at the hospital a few blocks from my office without ever informing me. Mr.



6
  See Paragraph No. 22 of Plaintiffs’ Complaint for Declaratory Relief confirming that a global settlement was reached
in October of 2018 and the attached page from the Sheridan & Murray website announcing that “[a] $44,000,000
settlement was successfully negotiated with five (5) companies on behalf of our clients, James and Kay Sharon
Burgess” (Exhibit I). Since the original Declaration of Randell C. Roberts was filed on April 15, 2019, Plaintiffs have
amended their Complaint to change their account of when the global settlement was reached. They now contend that
they “reached a global settlement in November of 2018” in an apparent effort to explain why they did not disclose the
settlement to me when I inquired about it on November 14, 2018 (Exhibit J). See Paragraph No. 29 of Plaintiffs’ First
Amended Complaint for Declaratory Relief.

                                                          15
        Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 16 of 26



Sheridan also had some of his retained expert witnesses in Pennsylvania travel to Tyler, Texas, to

meet with James and Kay Burgess at that hospital without ever informing me. Based upon

information and belief, he or members of his law firm also participated in depositions in Texas in

the lawsuit filed on behalf of James and Kay Burgess. I only learned of Mr. Sheridan’s activities

in Texas after the lawsuit was settled.


        64.      Contrary to the implied representations of Sheridan and Murray, LLC and Thomas

W. Sheridan to the Court,7 Mr. Sheridan did not call and inform me of the settlement. As reflected

in the attached emails (Exhibit J), Mr. Sheridan sent me an email on November 14, 2018, which

asked what my costs were in the Burgess case so he could “protect them.” I emailed him back that

day and asked, “Have you settled?”              Mr. Sheridan responded by email stating “Not yet.”

Moreover, Mr. Sheridan did not call and inform me of the settlement after he had reported it in the

media on November 27, 2018 (Exhibit K). I learned about the settlement on December 18, 2018,

when Mr. Sheridan called me to ask me some questions about a second personal injury client that

I had recently referred to him.8        At the conclusion of that telephone conference about another

client, I asked Mr. Sheridan how the lawsuit that he had filed on behalf of James and Kay Burgess

was going and if he had made any progress in getting it settled. He told me that he had gotten the

case settled and that he was now working on the workers’ compensation insurance lien, but he did

not volunteer the amount of the settlement. I then asked him if James and Kay Burgess were going

to come out alright in the settlement, and he assured me that they would be well taken care of by

the settlement. He once again declined to volunteer the amount of the settlement to me. I then




7
 See Paragraph No. 23 of Plaintiffs’ Complaint for Declaratory Relief [Docket No. 1].
8
  This second personal injury client is a Texas resident who had a potential products liability claim against a
manufacturer based in Pennsylvania. I referred this client to Mr. Sheridan in November of 2018. This client is the
only other client I have ever referred or will ever refer to Mr. Sheridan or his law firm.

                                                       16
          Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 17 of 26



pointedly asked Mr. Sheridan for the amount of the settlement, to which he responded “$44 million

dollars.” After I had Mr. Sheridan repeat the amount of the settlement, our conversation ended in

less than a minute. There were no discussions during that telephone conference about how much

Mr. Sheridan’s law firm would pay my law firm, although I was well aware of the change in the

referral agreement that Mr. Sheridan had asked my law firm to make on February 7, 2018, to help

James and Kay Burgess continue to have an economically viable lawsuit.


           65.      Sheridan and Murray, LLC has since posted the following announcement on their

website: “A $44,000,00 settlement was successfully negotiated with five (5) companies on behalf

of our clients, James and Kay Sharon Burgess.” (Exhibit I).


           66.      Contrary to the express representations of Sheridan and Murray, LLC and Thomas

W. Sheridan to the Court,9 I did not wait until days after learning of the global settlement to express

my concerns about whether my law firm was being treated fairly in this situation. As soon as I

arrived at my office the next morning, December 19, 2018, I called Mr. Sheridan and told him that

I did not think that my law firm was being treated fairly in the contemplated division of the

attorney’s fee earned in the Burgess case. I specifically told him that I was concerned about the

circumstances promptly him to call me on February 7, 2018, and his request that my law firm

forego most of its attorney’s fee to help James and Kay Burgess continue to have an economically

viable lawsuit for him to pursue.10 Mr. Sheridan told me in that telephone conference on December

19, 2018, that he would think about what I had said and that we “would revisit the issue.”


           67.      After I concluded my telephone conference with Mr. Sheridan on December 19,

2018, I convened a meeting in my office with the members of my law firm who had started working


9
    See Paragraph Nos. 24 and 34 of Plaintiffs’ Complaint for Declaratory Relief [Docket No. 1].
10
     See Exhibit L at Roberts_000043.

                                                          17
       Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 18 of 26



on James and Kay Burgess’s case in the spring of 2013. I informed them of the settlement and the

change in the referral fee agreement, which I had confirmed by email to Mr. Sheridan on February

7, 2018, (Exhibit H at Roberts_000030 – Roberts_000031). I then forwarded that email to those

members of my firm. Later that day a member of my staff brought to my attention that this email

contained a thread of emails exchanged between Mr. Sheridan and his partner, Neil Murray

(Exhibit H at Roberts_000031 – Roberts_000034). It did not appear that this thread of emails

exchanged between Mr. Sheridan and Mr. Murray were intended to be shared with me. In that

thread, Mr. Sheridan asked Mr. Murray to review the email that he was drafting to send to me to

confirm the change in our referral agreement. Mr. Sheridan wrote in his email to Mr. Murray: “I

want to nail this down ASAP.” (See Exhibit H at Roberts_000033). The urgency with which Mr.

Sheridan wanted to confirm the change in our referral agreement, was not consistent with the

gloomy prospects for the lawsuit that he was still willing to undertake after we changed our referral

agreement.


       68.     After waiting two weeks to hear back from Mr. Sheridan, I sent him a letter on

January 4, 2019 (Exhibit L). In that letter I reminded Mr. Sheridan of his telephone call on

February 7, 2018, in which he “requested that my law firm forego most of its attorney’s fee to help

James and Kay [Burgess] continue to have an economically viable lawsuit” for him to pursue. In

addition, I specifically asked Mr. Sheridan:


               “What did you know when you called on February 7, 2018, and

               requested that my firm forego most of its attorney’s fee so that you

               would still have an economically viable lawsuit to pursue for James

               and Kay Burgess? More specifically, did you fully and fairly

               disclose all important information about their case to me before

                                                 18
       Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 19 of 26



                requesting that I change our original agreement that my firm would

                be paid 40% of the gross attorney’s fee?”11


        69.     Mr. Sheridan responded by letter dated January 9, 2019 (Exhibit M). At no point

in Mr. Sheridan’s three-page letter did he actually deny that we had changed our agreement on

February 7, 2018, at his request and based upon his representations to me. Instead, he assured me

in his letter me that his dealings with me “were totally above-board and in no way an attempt to

mislead you.” He wrote in justification of changing our agreement that he “was about to embark

upon an undertaking which required the commitment of all the financial and human resources of

my firm.” He then described in his letter the challenges that he was facing on February 7, 2018,

when “we unequivocally agreed to a referral fee limited to $320,000.00 on the claim against Clark

Electric.” He even attached a letter from the underlying Burgess case that described the large

amount of work and expense that he was purportedly undertaking to justify our changing our

referral agreement on February 7, 2018.12 In addition, Mr. Sheridan reminded me in his letter that

I was “delighted to agree” to a $320,000.00 referral fee in our telephone conference on February

7, 2018. As I anticipated, Mr. Sheridan also contended in that letter that, when our email exchange

occurred on February 7, 2018 (Exhibit H), we unequivocally agreed to change our referral fee

agreement to limit my firm’s fee to $320,000,00.13 Mr. Sheridan never suggested in that letter that

his email of September 11, 2014 (Exhibit D), his accompanying letter of September 11, 2014

(Exhibit E), or the Consents to Refer executed by James and Kay Burgess (Exhibit G), all of which




11
   Exhibit L at Roberts_000044.
12
   Exhibit M at Roberts_000059 – Roberts_000063.
13
   Exhibit M at Roberts_000057 (“On February 7, 2018, when our email exchange occurred and we unequivocally
agreed to a referral fee limited to $320,000.00 on the claim against Clark Electric, . . . .”).

                                                     19
        Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 20 of 26



reflected that my law firm was to be paid 40% of the gross or total attorney’s fee, were mistakenly

drafted and incorrectly reflected our original agreement.


        70.      My letter of January 4, 2019 also stated:


                 “It is my sincere desire to resolve my concerns in a prompt,

                 professional, and amicable manner.              If we cannot resolve my

                 concerns between ourselves, it is my understanding that your Rules

                 of Professional Conduct admonish you to conscientiously consider

                 submitting this matter to the arbitration or mediation procedures

                 established by our bar associations and I am amenable to that

                 process.”14


Nonetheless, Mr. Sheridan’s counsel served me with his Complaint for Declaratory Relief on

February 1, 2019.


        71.      When I reviewed the Complaint for Declaratory Relief, I immediately noticed that

Mr. Sheridan had changed his account of what had occurred on February 7, 2018. Mr. Sheridan

was no longer contending that we agreed in our communications on February 7, 2018, to change

our original referral fee agreement made on September 10, 2014. Mr. Sheridan is now contending

that the referral agreement made on September 10, 2014, always limited my referral fee to only

40% of the attorney’s fee recovered from only one defendant,15 and that he had only called me

four years later on February 7, 2018, to confirm that understanding.16 More specifically, Mr.

Sheridan is now contending in his Complaint for Declaratory Relief that he simply called me on


14
   Exhibit L at Roberts_000045.
15
   See Paragraph Nos. 14 and 15 of Plaintiffs’ Complaint for Declaratory Relief [Docket No. 1].
16
   See Paragraph Nos. 16-20 of Plaintiffs’ Complaint for Declaratory Relief [Docket No. 1].

                                                        20
           Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 21 of 26



February 7, 2018, to confirm that I understood that he “mistakenly and incorrectly” 17 drafted his

letter of September 11, 2014, to state that my law firm would be paid “forty percent (40%) of the

gross attorney’s fee.” Mr. Sheridan is no longer contending that in his telephone call to me on

February 7, 2018, that he had been “totally above-board” with me, that he had in no way attempted

to “mislead” me, that he was justified in changing our agreement because he “was about to embark

upon an undertaking which required the commitment of all the financial and human resources” of

his firm, or that he needed to change our agreement because he was facing enormous challenges

in going forward with the lawsuit. I can only assume that Mr. Sheridan changed his account of

what occurred on February 7, 2018, to shift this Court’s focus away from what he knew on

February 7, 2018, and to what was said in our telephone conference on September 10, 2014.


           72.      In reviewing Mr. Sheridan’s Complaint for Declaratory Relief, I also noticed that

Mr. Sheridan omitted an email that was intertwined with the other emails and letter that he attached

to his Complaint for Declaratory Relief. The Complaint alleges that his letter of September 11,

2014, which stated that my law firm would be paid forty percent (40%) of the gross attorney’s fee,

was “mistakenly and incorrectly” drafted and that he never signed that letter.18 Mr. Sheridan’s

Complaint omitted Mr. Sheridan’s email (Exhibit D), which accompanied his letter of September

11, 2014, and which stated: “I have attached a letter to you acknowledging your referral of these

matters to me and my firm and our commitment to pay a 40% referral fee.” This email confirms

that Mr. Sheridan was aware of the contents of that letter, which states that he was agreeing to pay

a 40% referral fee, and that he was paying that referral fee on more than one matter.




17
     See Paragraph No. 15 of Plaintiffs’ Complaint for Declaratory Relief [Docket No. 1].
18
     See Paragraph Nos. 15 and 16 of Plaintiffs’ Complaint for Declaratory Relief [Docket No. 1].

                                                          21
       Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 22 of 26



       73.     Mr. Sheridan’s contemporaneous letter of September 11, 2014 (Exhibit E), his

accompanying contemporaneous email of September 11, 2014 (Exhibit D), and the Consents to

Refer (Exhibit G), which were also contemporaneously executed by James and Kay Burgess,

correctly reflect that on September 10, 2014, Mr. Sheridan agreed that my law firm would be paid

“forty percent (40%) of the gross attorney’s fee recovered by Sheridan and Murray for its

representation of both Mr. and Mrs. Burgess.”         These three documents, which were all

contemporaneously drafted in 2014 and long before the settlement in 2018, were not “mistakenly

and incorrectly” drafted.


       74.     When I wrote to Mr. Sheridan on January 4, 2019 (Exhibit L) to express my

concerns, I asked Mr. Sheridan to comply with Rule 1.15 of the Pennsylvania Rules of Professional

Conduct by placing 40% of the gross attorney fees in escrow until the appropriate division of the

attorney fees between our law firms was resolved. I do not know whether Mr. Sheridan has

complied with my request, and if so, to what extent. We did not agree that these attorney fees

would be placed in an escrow account located in Pennsylvania, and to the extent he deposited these

funds into an escrow account in Pennsylvania, he did so unilaterally.


       75.     In summary, Mr. Sheridan and I agreed on September 10, 2014, that my law firm

would be paid 40% of the gross attorney’s fee recovered by Sheridan and Murray through its

representation of James and Kay Burgess. This original referral agreement was reduced to writing

in his email of September 11, 2014 (Exhibit D), his letter of September 11, 2014 (Exhibit E), and

each of the two Consents to Refer executed by James and Kay Burgess on September 16, 2014

(Exhibit G). Based upon Mr. Sheridan’s representations to me in his telephone call on February

7, 2018, I agreed to change our original referral agreement of September 10, 2014, to help James

and Kay Burgess continue to have an economically viable lawsuit.

                                               22
       Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 23 of 26



       76.     Because I was heavily involved in some toxic tort litigation in the Eastern District

of Texas at the time, I did not ask Mr. Sheridan for the opportunity to co-counsel the lawsuit that

Mr. Sheridan would be filing on behalf of James and Kay Burgess. Moreover, Mr. Sheridan never

told me that he would refuse to co-counsel that lawsuit with me, if I were to request that

opportunity.


       77.     Mr. Sheridan has always been aware that I would do almost anything to help my

clients. Clark Electrical Contractors, Inc. was denying liability, but even if they eventually settled,

I was concerned that James and Kay Burgess would not receive anything out of a settlement. This

was a real possibility because of the growing workers’ compensation insurance lien and the refusal

of the workers’ compensation insurance carrier to discount its lien. Under such circumstances,

only the workers’ compensation carrier and the attorneys would benefit from a settlement, and it

would not have been economically worthwhile for James and Kay Burgess to go forward with a

lawsuit. Since such an outcome was a real possibility, I offered to refund a portion of my firm’s

attorney fees to James and Kay Burgess to ensure that they and Mr. Sheridan had an economically

viable lawsuit. More specifically, I offered to refund a portion of my firm’s attorney fees to James

and Kay Burgess if: (1) their gross financial recovery was limited to the $2,000,000.00 in insurance

coverage available to Clark Electrical Contractors, Inc., and (2) the workers’ compensation lien

consumed their portion of the recovery. My offer contemplated that under such circumstances:

(1) Mr. Sheridan and his law firm would retain their portion of the attorney fees for obtaining the

settlement, (2) my law firm would refund the referral fee it received on James Burgess’ injury

claim to James Burgess, and (3) my law firm would retain the referral fee it received on Kay

Burgess’ loss of consortium claim to partially compensate my law firm for the work it had

performed on behalf of James and Kay Burgess in 2013 and 2014. There is no prohibition in Texas


                                                  23
       Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 24 of 26




on attorneys refunding their fees to help out a client. I explained this offer in a conversation with
Mr. Sheridan and a separate conversation with James and Kay Burgess.

       78.     My investigator, Blane Carrifee, was present when I explained to James and Kay

Burgess the terms of my offer to refund a portion of my firm's referral fee to them and when I

explained to James and Kay Burgess the terms of my referral agreement with Mr. Sheridan. Mr.

Carrifee, who recently underwent cancer surgery, has announced his plans to retire and move to

Dallas, Texas to be near some of his grandchildren.



        I reserve the right to continue to amend this Declaration to provide additional facts as

they are needed to rebut Mr. Sheridan's changing account of what occurred in this situation. I

declare imder penalty of peijury that the foregoing is true and correct.




                                                      Executed on May 28, 2019.




                                                          RANDELL C. ROBERTS




                                                 24
       Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 25 of 26




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA




  SHERIDAN AND MURRAY, LLC and
  THOMAS W. SHERIDAN,

                           Plaintiffs,                          Civil Action No. 19-467 (RBS)
            v.

  ROBERTS AND ROBERTS, and
  RANDELL C. ROBERTS,

                           Defendants.




                 DEFENDANTS’ AMENDED EXHIBIT LIST*
                     IN SUPPORT OF DEFENDANTS’
              MOTION TO DISMISS FOR LACK OF PERSONAL
                JURISDICTION OR, IN THE ALTERNATIVE,
     MOTION TO TRANSFER VENUE TO THE EASTERN DISTRICT OF TEXAS


                                                     DESCRIPTION

   EXHIBIT


        A           Contracts for Legal Services entered into by James and Kay Burgess and
                    Roberts & Roberts in Texas on January 31 and March 19, 2013 respectively.
        B           Sheridan’s follow-up email to Roberts on November 15, 2013, after they had
                    met at the seminar in Napa, California, and which invited Roberts to “call to
                    discuss the case.”

*All but two of these exhibits were previously submitted with Defendants’ Motion to Dismiss Plaintiffs’
Amended Complaint. They are resubmitted now in a version that is highlighted in yellow to draw the
Court’s attention to the relevant portions of the documents. It may be helpful to use this complete set of
exhibits when reading Defendants’ Motion to Dismiss and Reply as well as the Second Amended
Declaration of Randell C. Roberts. Moreover, the Second Amended Declaration of Randell C. Roberts is
identical to his preceding Declaration, with the addition of Paragraph Nos. 76, 77, and 78. Reference to
the Second Amended Declaration of Randell C. Roberts and Defendants’ Amended Exhibit List will
provide the Court with the facts and documents supporting Defendants’ Motion to Dismiss and Reply.
Case 2:19-cv-00467-JDW Document 12-1 Filed 05/28/19 Page 26 of 26




C        Sheridan’s email to Roberts on February 7, 2014 stating that Sheridan would
         like to investigate the case further.
D        Sheridan’s email to Roberts on September 11, 2014, which followed up on his
         telephone conference with Roberts the preceding day, and which attached
         Sheridan’s letter of September 11, 2014 and his law firm’s contracts for James
         and Kay Burgess to sign in Texas, and which also confirmed the 40% referral
         fee as described in Sheridan’s accompanying letter.
E        Sheridan’s letter of September 11, 2014, which confirmed that his law firm
         would pay Roberts “a referral fee in the amount of forty percent (40%) of the
         gross attorney’s fee recovered by Sheridan and Murray for its representation
         of both Mr. & Mrs. Burgess.”
F        Sheridan and Murray, LLC’s Standard Engagement Agreements and Powers
         of Attorney executed by James Burgess and Kay Burgess in Texas on
         September 16, 2014.
G        Consents to Refer executed by James and Kay Burgess in Texas on
         September 16, 2014, which confirmed their understanding and agreement that
         Roberts & Roberts would be paid 40% of the total attorney’s fee.
H        Sheridan’s email to Roberts on February 7, 2018, which was sent after
         Sheridan’s call to Roberts earlier that afternoon, and which included an email
         thread between Sheridan and his partner in which Sheridan stated that he
         wanted to “nail this down ASAP” with Roberts.
I        Sheridan and Murray, LLC’s announcement on its website: “A $44,000,00
         settlement was successfully negotiated with five (5) companies on behalf of
         our clients, James and Kay Sharon Burgess.”
J        Sheridan’s email to Roberts on November 14, 2018, in which Sheridan
         advised Roberts that they had “not yet settled” the Burgess case.
K        Media report on Law.com dated November 27, 2018 reporting that Sheridan
         had obtained a $44,000,000 settlement for James and Kay Burgess.
L        Roberts’ letter of January 4, 2019 (with accompanying attachments) to
         Sheridan
M        Sheridan’s letter of January 9, 2019 (with accompanying attachments), which
         responded to Roberts’ letter of January 4, 2019
N        Complete copy of initial email chain between Sheridan and Roberts in which
         Sheridan requested file materials and the initial telephone conference on
         December 3, 2013 to discuss how Sheridan might help with the case.
O        Roberts’ Petition for Rule 202 Pre-Suit Deposition in Texas of the corporate
         representative of James Burgess’ Texas employer, Patterson-UTI Drilling
         Company LLC, and accompanying letter providing Clark Electrical
         Contractors, Inc. with notice of the Texas proceedings.
